IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. WR-78,114-01



                    EX PARTE RONALD JAMES HAMILTON, JR.



               ON APPLICATION FOR WRIT OF HABEAS CORPUS
             IN CAUSE NO. 901049-A IN THE 180 TH DISTRICT COURT
                              HARRIS COUNTY



       Per curiam.


                                           ORDER

       This is a post-conviction application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071.

       In 2002, a jury convicted applicant of the offense of capital murder and returned

affirmative answers to the punishment issues submitted under Article 37.071.1 The trial

court, accordingly, set punishment at death. This Court affirmed applicant’s conviction and


       1
         Unless otherwise specified, all references to Articles refer to the Texas Code of
Criminal Procedure.
                                                                                Hamilton - 2

sentence on direct appeal. Hamilton v. State, No. AP-74,523 (Tex. Crim. App. Oct. 13,

2004) (not designated for publication).

       Applicant presents eleven allegations in his application in which he challenges the

validity of his conviction and sentence.    The trial court entered findings of fact and

conclusions of law recommending that the relief sought be denied.

       This Court has reviewed the record with respect to the allegations made by Applicant.

We agree with the trial judge’s recommendation and adopt the trial judge’s findings and

conclusions. Based upon the trial court’s findings and conclusions and our own review, we

deny relief.

       IT IS SO ORDERED THIS THE 24TH DAY OF JUNE, 2015.

Do Not Publish